SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
970
CA 11-02294
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


CHARLOTTE KREGG, AS GUARDIAN OF CHRISTOPHER M.
WILLIAMS, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

EILEEN MALDONADO, ET AL., DEFENDANTS,
AMERICAN SUZUKI MOTOR CORPORATION AND SUZUKI
MOTOR CORPORATION OF JAPAN,
DEFENDANTS-RESPONDENTS.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

WEBSTER SZANYI LLP, BUFFALO (THOMAS S. LANE OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John L.
Michalski, A.J.), entered August 5, 2011. The order, insofar as
appealed from, granted that part of the motion of defendants American
Suzuki Motor Corporation and Suzuki Motor Corporation of Japan seeking
to compel plaintiff to disclose computer records regarding the use of
social media.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and that part of the
motion seeking disclosure of all social media account records
maintained by or on behalf of Christopher M. Williams is denied in
accordance with the following Memorandum: Plaintiff, as limited by
her brief, appeals from an order insofar as it granted that part of
the motion of defendants Suzuki Motor Corporation of Japan and
American Suzuki Motor Corporation (collectively, Suzuki defendants) to
compel the disclosure of all social media account records concerning
plaintiff’s son (hereafter, injured party), who was involved in a
motor vehicle accident while driving a motorcycle manufactured and
distributed by the Suzuki defendants. After initial disclosure
exchanges, the Suzuki defendants learned that family members of the
injured party had established Facebook and MySpace accounts for him
and had made Internet postings on his behalf in connection with those
accounts. The Suzuki defendants moved, inter alia, to compel the
disclosure of the “entire contents” of those and any other social
media accounts maintained by or on behalf of the injured party.
Plaintiff objected to such disclosure on the grounds of relevance and
burden, contending that the demand for disclosure was a “fishing
expedition.” Supreme Court agreed with the Suzuki defendants that
                                 -2-                             970
                                                           CA 11-02294

they were entitled to such disclosure.   That was error.

     Although CPLR 3101 (a) provides for “full disclosure of all
matter material and necessary in the prosecution or defense of an
action,” it is well settled that a party need not respond to discovery
demands that are overbroad (see Optic Plus Enters., Ltd. v Bausch &
Lomb Inc., 35 AD3d 1263, 1263). Where discovery demands are
overbroad, “ ‘the appropriate remedy is to vacate the entire demand
rather than to prune it’ ” (Board of Mgrs. of the Park Regent
Condominium v Park Regent Assoc., 78 AD3d 752, 753). In McCann v
Harleysville Ins. Co. of N.Y. (78 AD3d 1524, 1525), we addressed a
similar discovery demand and concluded that the request for access to
social media sites was made without “a factual predicate with respect
to the relevancy of the evidence” (see Crazytown Furniture v Brooklyn
Union Gas Co., 150 AD2d 420, 421). Here, as in McMann, there is no
contention that the information in the social media accounts
contradicts plaintiff’s claims for the diminution of the injured
party’s enjoyment of life (cf. Romano v Steelcase, Inc., 30 Misc 3d
426, 427). As in McCann, the proper means by which to obtain
disclosure of any relevant information contained in the social media
accounts is a narrowly-tailored discovery request seeking only that
social-media-based information that relates to the claimed injuries
arising from the accident. Thus, we deny that part of the Suzuki
defendants’ motion to compel the disclosure of the entire contents of
the injured party’s social media accounts, without prejudice to the
service of a more narrowly-tailored disclosure request.




Entered:   September 28, 2012                    Frances E. Cafarell
                                                 Clerk of the Court